Citation Nr: 1016849	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  07-22 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss prior to December 10, 2008.

2.  Entitlement to an initial rating for service-connected 
bilateral hearing loss in excess of 20 percent since December 
10, 2008.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

The Veteran testified before the undersigned in December 
2009.  A transcript of the hearing is of record.

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, 
she has not submitted evidence of unemployability, or claimed 
to be unemployable; therefore, the question of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities has not been raised.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The issue of entitlement to an initial rating for service-
connected bilateral hearing loss in excess of 20 percent 
since December 10, 2008, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the period prior to December 10, 2008, the Veteran 
manifested Level II hearing in his right ear and Level III 
hearing in his left ear.


CONCLUSION OF LAW

For the period prior to December 10, 2008, the criteria for 
an initial compensable evaluation for service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 29 U.S. 1696 (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records and VA treatment records with the 
claims folder, and he was afforded a VA examination in June 
2006.  The Board finds that this examination was adequate for 
evaluation purposes.  Specifically, the examiner interviewed 
the Veteran and conducted the necessary audiometric 
evaluation that comported with rating criteria.  There is no 
indication that the VA examiners were not fully aware of the 
Veteran's past medical history or that they misstated any 
relevant fact.  Therefore, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of pure 
tone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate to the pure tone 
decibel loss.  The percentage evaluation is found from Table 
VII in 38 C.F.R. § 4.85 by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
for the numeric designation for the level for the ear having 
the poorer hearing acuity.  For example, if the better ear 
had a numeric designation of Level "V" and the poorer ear had 
a numeric designation of Level "VII" the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the pure tone threshold is 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  That 
numeral will then be evaluated to the next higher Roman 
numeral.

Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447 
(2007), the Court held that in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report.  Martinak, 21 Vet. App. at 455.  The 
Court also noted, however, that even if an audiologist's 
description of the functional effects of the Veteran's 
hearing disability was somehow defective, the Veteran bears 
the burden of demonstrating any prejudice caused by a 
deficiency in the examination.  Id.

Here, in considering the evidence of record under the laws 
and records as set forth above, the Board concludes that the 
Veteran is not entitled to an initial compensable evaluation 
for his bilateral ear hearing loss under 38 C.F.R. §§ 4.85 or 
4.86, Diagnostic Code 6100, for the period prior to December 
10, 2008.  In this regard, the Veteran was afforded a VA 
examination in June 2006.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
55
80
90
LEFT
15
30
60
80
95

The Veteran's average pure tone threshold was 61 decibels in 
his right ear and 66 decibels in his left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 88 percent in the left ear.  In 
addition, the June 2006 VA examiner discussed the functional 
effects caused by the Veteran's hearing disability in her 
final report.  She noted that the Veteran reported that with 
regards to his bilateral hearing loss, the functional 
impairment was difficulty hearing and understanding others.  
See Martinak, 21 Vet. App. at 455.  The results of the June 
2006 VA examination correspond to Level II hearing in the 
right ear and Level III hearing in the left ear pursuant to 
Table VI.  38 C.F.R. § 4.85(b).  When those values are 
applied to Table VII, a noncompensable rating is assigned.  
38 C.F.R. § 4.85.  

The Board has also considered the provision of 38 C.F.R. § 
4.86.  However, at the June 2006 VA examination, the Veteran 
did not have puretone threshold findings at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 Hertz) of 55 
decibels or more.  38 C.F.R. § 4.86(a).  Likewise, the 
Veteran did not have puretone threshold findings of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86(b).  Therefore, the results of 
the June 2006 VA examination do not show that the Veteran is 
entitled to a higher rating pursuant to 38 C.F.R. § 4.86.  

The Board observes that the Veteran received VA treatment for 
hearing loss prior to December 10, 2008.  However, these VA 
treatment records do not contain the audiometric data 
necessary to calculate the Veteran's level of hearing loss. 

Thus, it is apparent that the assigned noncompensable 
disability evaluation for the Veteran's bilateral hearing 
loss prior to December 10, 2008, is accurate and 
appropriately reflected his hearing loss under the provisions 
of 38 C.F.R. §§ 4.85 and 4.86.  Although the Veteran contends 
that his bilateral hearing loss was more severe, and 
therefore warrants a higher evaluation, the assignment of 
disability evaluations for hearing impairment is a purely 
mechanical application of the rating criteria from which the 
Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  

Additionally, the record contains no evidence showing the 
Veteran was entitled to an initial compensable rating at any 
point during the period from March 3, 2006, to December 10, 
2008.  Therefore, no staged ratings in addition to those 
already in place are appropriate.  See Fenderson, supra.

Thus, as the criteria for an initial compensable disability 
evaluation for the Veteran's service-connected bilateral 
hearing loss have not been met prior to December 10, 2008, 
the appeal is denied.  In essence, the preponderance of the 
evidence is against an initial compensable evaluation for 
bilateral hearing loss prior to December 10, 2008.  Because 
the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  As 
such, entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss prior to December 
10, 2008, must be denied.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
bilateral hearing loss is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service- connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service-
connected bilateral hearing loss has caused frequent periods 
of hospitalization.  The Veteran is currently self-employed 
in an air-conditioning repair business, and reports 
misunderstandings due to his hearing loss in his professional 
and social life.  Cf. Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  However, the Board finds that the rating criteria to 
evaluate bilateral hearing loss reasonably describe the 
claimant's disability level and symptomatology.  Therefore, 
the Veteran's disability picture is contemplated by the 
rating schedule and no extraschedular referral is required 
for the period prior to December 10, 2008.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a compensable disability rating for service- 
connected bilateral hearing loss is denied for the period 
prior to December 10, 2008.


REMAND

With respect to the issue of entitlement to an initial rating 
for service-connected bilateral hearing loss in excess of 20 
percent since December 10, 2008, the Board has determined 
that further development is necessary before it adjudicates 
the claim on appeal.

The Veteran was provided with his most recent VA audiological 
examination in December 2008, the results of which prompted 
the RO to increase his noncompensable rating to 20 percent 
effective December 10, 2008.  However, at his December 2009 
Travel Board hearing, the Veteran testified that his hearing 
had worsened since the last time it was checked.  The U.S. 
Court of Appeals for Veterans Claims has held that "[w]here 
the veteran claims a disability is worse than when originally 
rated, and the available evidence is too old to adequately 
evaluate the current state of the condition, the VA must 
provide a new examination."  Olson v. Principi, 3 Vet. App. 
480, 482 (1992).  Thus, the Board finds that the Veteran 
should be provided with a new examination with respect to the 
issue of entitlement to an initial rating for service-
connected bilateral hearing loss in excess of 20 percent 
since December 10, 2008.

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for 
a VA audiological examination to determine 
the nature and current level of severity 
of his service-connected hearing loss.  
The examiner should discuss how the 
Veteran's hearing loss affects employment 
and daily living.  All indicated tests and 
studies should be accomplished and the 
examiner should provide a complete 
rationale for all opinions expressed.  The 
claims file must be made available to the 
examiner. 

2.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's claim 
of entitlement to an initial rating for 
service-connected bilateral hearing loss 
in excess of 20 percent since December 10, 
2008, based on a review of the entire 
evidentiary record.  If the benefits 
sought on appeal remains denied, the RO 
should provide the Veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  Thereafter, subject 
to current appellate procedure, the case 
should be returned to the Board for 
further consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


